                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                              NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      KENNETH STEWART, et al.,
                                                                                        Case No. 18-cv-01778-PJH
                                  8                    Plaintiffs,

                                  9             v.                                      ORDER GRANTING IN PART AND
                                                                                        DENYING IN PART MOTION TO
                                  10     STATE OF CALIFORNIA, et al.,                   DISMISS
                                  11                   Defendants.                      Re: Dkt. No. 31

                                  12
Northern District of California
 United States District Court




                                  13          Defendant State of California’s (the “State”) motion to dismiss the Second

                                  14   Amended Complaint (the “SAC”) came on for hearing before this court on November 28,

                                  15   2018. Plaintiff Kenneth Stewart, III appeared through his counsel, Joseph May.

                                  16   Defendant appeared through its counsel, Kyle Lewis. Having read the papers filed by the

                                  17   parties and carefully considered their arguments and the relevant legal authority, and

                                  18   good cause appearing, the court hereby GRANTS IN PART AND DENIES IN PART

                                  19   defendant’s motion to dismiss, for the reasons stated at the hearing and as briefly

                                  20   summarized below.

                                  21          As the parties are familiar with both the allegations in the First Amended

                                  22   Complaint, which the court dismissed with leave to amend, see Dkt. 24, and plaintiff’s

                                  23   minimally revised SAC, the court will not repeat them here. In short, plaintiff alleges that

                                  24   his father’s, Kenneth E. Stewart, Jr. (the “decedent”), suicide while an inmate at San

                                  25   Quentin State Prison (“SQSP”) was the result of defendants’ failure to provide necessary

                                  26   medical care. Plaintiff’s SAC names the State and SQSP’s warden, Ronald Davis, and

                                  27   alleges four causes of action under: (1) 42 U.S.C. § 1983 for violations of the 8th and

                                  28   14th Amendment against Davis and Doe defendants; (2) Cal. Gov. Code § 845.6 for
                                  1    failure to summon medical care against all defendants; (3) the Americans with Disabilities

                                  2    Act (the “ADA”), 42 U.S.C. § 12132, & the Rehabilitation Act (the “RA”) for failing to

                                  3    provide services and accommodations for the decedent’s disability against the State and

                                  4    Doe defendants; and (4) negligence against Davis and Doe defendants.

                                  5           As was the case with the FAC, plaintiff has yet to serve defendant Davis and the

                                  6    State moves to dismiss only those causes of action alleged against it.

                                  7           With respect to plaintiff’s ADA and RA based cause of action, the court finds that

                                  8    plaintiff has plausibly stated a claim for relief and thus DENIES defendant’s motion. The

                                  9    court, however, reminds plaintiff’s counsel that the SAC currently (and likely erroneously)

                                  10   refers to “29 U.S.C. § 294.” Plaintiff shall ensure that any future amended complaint(s)

                                  11   cites the correct statutory basis for plaintiff’s claims.

                                  12          With respect to plaintiff’s § 845.6 claim, the court finds that while the SAC adds
Northern District of California
 United States District Court




                                  13   additional detail absent from the previously dismissed FAC, the SAC’s allegations remain

                                  14   too conclusory to state a plausible claim for relief. Specifically, the SAC adds allegations

                                  15   about a conversation between the decedent and an unidentified SQSP guard that

                                  16   occurred at some point shortly before the decedent committed suicide. See Dkt. 27, SAC

                                  17   ¶ 14. While the unidentified guard and the decedent’s discussion conveniently reached

                                  18   each element of plaintiff’s § 845.6 claim, compare id. to Castaneda v. Dep't of Corr. &

                                  19   Rehab., 212 Cal. App. 4th 1051, 1070 (2013) (listing elements of a § 845.6 claim), the

                                  20   SAC fails to make any factual allegations about the context in which that conversation

                                  21   occurred. Indeed, other than alleging that the conversation happened to address each of

                                  22   the § 845.6 elements, the SAC does not allege any additional facts about the

                                  23   conversation whatsoever. Nor does the SAC allege any facts about how plaintiff or

                                  24   plaintiff’s counsel came to know about the alleged conversation. After the court noted its

                                  25   concern to plaintiff’s counsel, plaintiff’s counsel declined to divulge how he came to know

                                  26   about the contents of a conversation between a guard plaintiff’s counsel cannot identify

                                  27   and the decedent—who allegedly committed suicide shortly after the conversation took

                                  28   place. In fact, plaintiff’s counsel declined even to describe the basis for his belief that the
                                                                                       2
                                  1    conversation took place at all, let alone how he came to believe certain topics were

                                  2    discussed. For those reasons, the court finds that plaintiff has not stated a plausible

                                  3    claim for relief under § 845.6 and DISMISSES the second cause of action with leave to

                                  4    amend, as follows.

                                  5           Plaintiff shall file a motion for leave to file an amended complaint pursuant to Rule

                                  6    15(a)(2) no later than December 7, 2018. As discussed, any amendment to plaintiff’s

                                  7    § 845.6 cause of action must be supported by additional factual allegations, if any exist,

                                  8    about the alleged conversation between the decedent and the unidentified guard and

                                  9    may also be supported by factual allegations based on the SQSP records plaintiff

                                  10   received on October 23, 2018. Because the court has already granted plaintiff leave to

                                  11   amend his § 845.6 claim, plaintiff need not move to amend that claim.

                                  12          In addition, plaintiff’s proposed amended complaint, which must be filed
Northern District of California
 United States District Court




                                  13   concurrently with plaintiff’s Rule 15 motion, may name additional defendants or state

                                  14   additional claims that are supported by any additional factual allegations plaintiff wishes

                                  15   to include. However, because plaintiff has already amended once as a matter of right

                                  16   under Rule 15(a), see Dkt. 9, the State has the right to oppose those additional

                                  17   amendments. Accordingly, unlike the above-described § 845.6 amendment, plaintiff

                                  18   must either obtain defendant’s consent to include the additional amendments or explain

                                  19   in the motion for leave to amend how the additional amendments satisfy the applicable

                                  20   Rule 15 standard.

                                  21          Lastly, plaintiff’s amended complaint shall not include (1) any references to Asiana

                                  22   Stewart or allegations suggesting there is more than one plaintiff; or (2) any reference to

                                  23   inapplicable California state procedural law. More generally, plaintiff shall ensure that the

                                  24   proposed amended complaint does not contain any remnants of past complaints or

                                  25   contain matters that have been excluded by the court. See, e.g., SAC ¶ 5 (“Defendant

                                  26   CDCR”); ¶ 8 (“This Court is the proper venue for this action under Code of Civil

                                  27   Procedure section 395(a)”),

                                  28          After reconsidering the most efficient way to proceed, the court VACATES the
                                                                                     3
                                  1    deadlines set during the November 28, 2018 hearing in favor of the following:

                                  2                  •   December 7, 2018: Deadline for plaintiff to file his motion for leave to

                                  3                      file an amended complaint and proposed amended complaint pursuant

                                  4                      to Rule 15.

                                  5                  •   December 17, 2018: Deadline for defendant to file its opposition to

                                  6                      plaintiff’s Rule 15 motion.

                                  7                  •   December 21, 2018: Deadline for plaintiff to file his reply, if any, in

                                  8                      support of his Rule 15 motion.

                                  9           The court will decide plaintiff’s Rule 15 motion on the papers. When it does so, it

                                  10   will set defendant’s deadline to respond and set a deadline for plaintiff to serve defendant

                                  11   Davis and, if necessary, any additional defendants. Of course, in lieu of the above

                                  12   schedule, the parties may stipulate to plaintiff filing an amended complaint.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: November 29, 2018

                                  15                                                   __________________________________
                                                                                       PHYLLIS J. HAMILTON
                                  16                                                   United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       4
